Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-15-00518-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 10, 2015

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On August 21, 2015, relator Robert Martinez filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on his motion for judgment nunc pro tunc. The trial

court provided this court with a copy of its Judgment Nunc Pro Tunc, signed on September 15,

2015. Accordingly, the petition for writ of mandamus is denied as moot. See TEX. R. APP. P.

52.8(a).

           Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.

                                                        PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2013CR4545, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.